       Case 2:20-cv-01342-JAM-AC Document 8 Filed 08/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LEWIS FALETUI,                                     No. 2:20-cv-1342 AC P
12                        Plaintiff,
13            v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                        Defendants.
16

17           This prisoner civil rights action, filed pursuant to 42 U.S.C. § 1983, is referred to the

18   undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c). By order filed July 9,

19   2020, this court screened plaintiff’s complaint pursuant to 28 U.S.C. § 1915A and determined that

20   it did not state a cognizable claim. ECF No. 4. This court granted plaintiff leave to file a First

21   Amended Complaint (FAC) within thirty days, and informed plaintiff that “[f]ailure to timely file

22   a FAC will result in a recommendation that this action be dismissed without prejudice.” Id. at 7.

23           More than thirty have passed since service of the court’s order. Plaintiff has neither filed

24   a First Amended Complaint nor otherwise communicated with this court, indicating that he has

25   abandoned this case.

26           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall randomly assign a

27   district judge to this action.

28   ////
                                                         1
      Case 2:20-cv-01342-JAM-AC Document 8 Filed 08/18/20 Page 2 of 2

 1          Further, for the foregoing reasons, IT IS HEREBY RECOMMENDED that this action be
 2   dismissed without prejudice for lack of prosecution. See Local Rule 110; Fed. R. Civ. P. 41(b).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 5   days after being served with these findings and recommendations, plaintiff may file written
 6   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 7   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
 8   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 9   F.2d 1153 (9th Cir. 1991).
10   DATED: August 18, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
